i          i        i                                                                       i       i       i




                                  MEMORANDUM OPINION


                                           No. 04-09-00229-CR

                                      IN RE Cornell DRUMMER

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 20, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           On April 20, 2009, relator Cornell Drummer filed a petition for writ of mandamus, seeking

to compel the trial court to rule on various post-conviction motions in a final felony proceeding.

Relator contends the trial court has deprived him “of a speedier resolution of his challenge to the

legalities of his confinement.” In 1992, relator was convicted of murder and was sentenced to 99

years’ confinement. On May 26, 1993, this court affirmed the conviction.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals, 802




          … This proceeding arises out of Cause No. 91-CR-1948-A, styled State v. Cornell Drummer, in the 144th
           1

Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
                                                                                        04-09-00229-CR

S.W.2d 241, 243 (Tex. 1991); see also TEX . CODE CRIM . PROC. ANN . art. 11.07 (Vernon Supp.

2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to post-

conviction relief from an otherwise final felony conviction, we are without jurisdiction to consider

his petition for writ of mandamus.

       Accordingly, relator’s petition is dismissed for lack of jurisdiction.

                                                                       PER CURIAM

DO NOT PUBLISH




                                                  -2-